118 Ga. App. 346 (1968)
163 S.E.2d 893
BABB et al.
v.
INTERNATIONAL SHOE COMPANY.
43894.
Court of Appeals of Georgia.
Argued September 6, 1968.
Decided September 11, 1968.
Eva L. Sloan, for appellants.
D. E. McMaster, Milton F. Gardner, James E. Peugh, for appellee.
BELL, Presiding Judge.
International Shoe Company brought this suit on account against Mrs. Jerome Babb and Miss Christine Babb, doing business as Babb's Department. Store. Christine Babb filed a plea of nul tiel partnership. The collateral issue raised by the plea was tried by jury and a verdict returned against the plea. Miss Babb took this appeal from the judgment of the trial court entered on June 4, 1968, overruling her motion for new trial on the plea. Held:
The judgment overruling defendant's motion for new trial on a collateral issue was not a final appealable judgment under Subparagraph 1 of Section 1 (a) of the Appellate Practice Act (Ga. L. 1965, p. 18) as the cause was left pending in the trial court. The Appellate Practice Act was amended by an *347 Act approved April 8, 1968, by striking Subparagraphs 2 and 3 from Section 1 (a), relating to appealability of judgments, and by substituting new subparagraphs. The record before this court contains no order of the trial court certifying that the judgment appealed from is of such importance to the case that immediate review should be had. Thus this court has no jurisdiction under the new Subparagraph 2 of Section 1 (a) of the Act. Further, the judgment is not appealable as one of those specifically described judgments from which appeal is permitted by Subparagraph 3 of Section 1 (a) as amended by the 1968 Act. This court is therefore without jurisdiction, and the appeal must be
Dismissed. Hall and Quillian, JJ., concur.